Opinion issued April 4, 2002 

 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00341-CV
____________

IN RE MARK ALLEN KEY, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N

	Relator filed a motion for leave to file petition for writ of mandamus and
writ of prohibition, complaining of respondent's (1) revocation of his pretrial release
bond and the setting of a $100,000 surety appeal bond in cause number 10462.
	In order to show that he is entitled to extraordinary relief, relator must
demonstrate to this Court that he has no other adequate remedy at law, and that he is
clearly entitled to the relief sought.  Curry v. Wilson, 853 S.W.2d 40, 43 (Tex. Crim.
App. 1993) (orig. proceeding) (application for writ of prohibition); Walker v. Packer,
827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding) (petition for writ of mandamus).
	Article 44.04(g) of the Code of Criminal Procedure provides a right of
appeal to the Court of Appeals for review of any judgment or order concerning an
appeal bond.  See Tex. Code Crim. P. Ann. art.44.04(g) (Vernon Supp. 2002).
	Because relator had an adequate remedy at law, the motion for leave to file
petition for writ of mandamus and writ of prohibition is denied.
PER CURIAM
Panel consists of Justices Cohen, Nuchia, and Smith. (2)
Do not publish.   Tex. R. App. P. 47.
1.    	Respondent is the Honorable Woody R. Densen, senior judge, sitting by
assignment, 155th District Court, Waller County.
2.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.